ORDER

PER CURIAM.
Roy Britt appeals his convictions of trafficking drugs in the second degree and possession of a controlled substance. Britt contends that the trial court erred in not dismissing, sua sponte, his case for lack of jurisdiction since the State purportedly failed to try him within 180-days after his request for disposition of the charges against him, as required under Sections 217.450 through 217.485, R.S.Mo 2000, known as the Uniform Mandatory Disposition of Detainers Law (“UMDDL”).
We have reviewed the briefs of the parties and the record on appeal. Britt has failed to adduce sufficient evidence demonstrating that the State did not bring him to trial within 180-days after his request for disposition and, thus, his claim that the trial court lacked jurisdiction over his case is unavailing. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
We affirm pursuant to Rule 30.25(b).